             Case 1:20-cv-01083-SAB Document 15 Filed 09/21/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DARREN SHANKS,                                    )   Case No.: 1:20-cv-01083-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DENYING PLAINTIFF’S MOTION FOR
13            v.                                           APPOINTMENT OF COUNSEL, WITHOUT
                                                       )   PREJUDICE
14                                                     )
     E. MENDEZ, et al.,
                                                       )   (ECF No. 14)
15                                                     )
                     Defendants.                       )
16                                                     )

17            Plaintiff Darren Shanks is proceeding pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for appointment of counsel, filed September

20   17, 2020.

21            Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

22   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent

23   plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

24   District of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court

25   may request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

26   1525.
27            Without a reasonable method of securing and compensating counsel, the court will seek

28   volunteer counsel only in the most serious and exceptional cases. In determining whether

                                                           1
           Case 1:20-cv-01083-SAB Document 15 Filed 09/21/20 Page 2 of 2



1    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

2    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

3    legal issues involved.” Id. (internal quotation marks and citations omitted).

4             The test for exceptional circumstances requires the Court to evaluate the Plaintiff’s likelihood

5    of success on the merits and the ability of the Plaintiff to articulate his claims pro se in light of the

6    complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.

7    1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most

8    prisoners, such as lack of legal education and limited law library access, do not establish exceptional

9    circumstances that would warrant a request for voluntary assistance of counsel. In the present case, on

10   September 9, 2020, the Court screened Plaintiff’s complaint, found he stated a cognizable retaliation

11   claim, and granted leave to either file an amended complaint or notify the Court of his intent to

12   proceed only on the retaliation claim. (ECF No. 13.) Thus, the Court finds that Plaintiff is capable of

13   litigating this action even if it is with the assistance of another inmate. In addition, although Plaintiff

14   attaches medical documents reflecting that he suffers from incontinence, among other things, such

15   circumstances are not extraordinary. While the Court recognizes that Plaintiff is at a disadvantage

16   due to his pro se status and his incarceration, the test is not whether Plaintiff would benefit from the

17   appointment of counsel. See Wilborn v. Escalderon, 789 F.2d at 1331 (“Most actions require

18   development of further facts during litigation and a pro se litigant will seldom be in a position to

19   investigate easily the facts necessary to support the case.”) The test is whether exception

20   circumstances exist and here, they do not. Accordingly, Plaintiff’s motion for appointment of counsel

21   is be DENIED without prejudice.

22
23   IT IS SO ORDERED.

24   Dated:     September 21, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           2
